Citation Nr: 1035765	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  06-30 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a 
left knee disability, including status post excision of the 
synovial plica.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active service from October 5, 1995 until October 
27, 1995.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2005 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

Although the June 2005 rating decision also denied a claim for 
service connection for left knee arthritis, the Veteran did not 
file a Notice of Disagreement with that claim; it is thus not 
currently before the Board.  The Board notes that when two 
diagnoses have been rendered for the same service-connected 
disability and the symptomatology associated therewith appears to 
be impossible to separate, there effectively is only one 
disability.  38 C.F.R. § 4.14 states that evaluation of the "same 
disability" or the "same manifestation" under various diagnoses 
is to be avoided.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that her left knee disability is more severe 
than indicated by the 10 percent disability rating previously 
granted her.

In an August 2010 Written Brief, the Veteran's representative 
claimed that the Veteran's knee has worsened since her original 
evaluation.  VA last provided a VA examination for her claim in 
May 2005.  As such, the Board has no discretion and must remand 
this matter to afford the Veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent and severity of her disability. See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995).

The Board further notes that the last VA medical records 
associated with the claims file are from August 2006.  VA has a 
statutory duty to assist a claimant in obtaining relevant records 
held by any Federal department or agency that the claimant 
adequately identifies and authorizes VA to obtain.  See 38 U.S.C. 
§ 5103A(b), (c)(3); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
Veteran.  This specifically includes any 
additional records of VA treatment at the 
VA medical centers in Orlando and Tampa, 
Florida.  

If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should be documented in the 
claims file, and the Veteran should be 
informed in writing.

2.  The Veteran should be provided a VA 
joints examination by an appropriate 
medical professional to determine the 
current extent and severity of her left 
knee disability.  

The examiner's findings should also 
specifically include range of motion, bone 
and/or cartilage impairment, the presence 
of any ankylosis, and any joint 
abnormalities for the disability.  If 
possible, the examiner should also 
consider any additional functional loss on 
use due to pain on motion or due to flare-
ups and any marked interference with 
employment due to her disability.

A clear rationale for all opinions should 
be provided, along with a discussion of 
the facts and medical principles.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative the 
claims file, must be made available to the 
examiner for review in connection with the 
examination.

3.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

 
